Citation Nr: 1723269	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-15 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability to include dysthymia, depression, or posttraumatic stress disorder.  

2.  Entitlement to an initial disability rating in excess of 10 percent for anterolisthesis L5-S1 with kyphoscoliosis.  

3.  Entitlement to dependency and indemnity compensation (DIC) benefits.

4.  Entitlement to accrued benefits. 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law

ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran, who had active duty service from July 1969 to January 1972.  The Veteran passed away in June 2014.  The appellant is continuing the Veteran's claim through substitution. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA must attempt to obtain relevant records from a Federal Department or Agency unless further attempts would be futile.  These records include medical and other records from the Social Security Administration (SSA).  See 38 C.F.R. § 3.159(c)(2).  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the U.S. Court of Appeals for Veterans Claims (CAVC) found that VA's duty to assist specifically includes requesting information from other Federal departments.  In Baker v. West, 11 Vet. App. 163, 169 (1998), the CAVC further stated that VA is required to obtain evidence from other agencies, including decisions of the SSA.  No SSA records are associated with the claims file, although the file contains notice that the Veteran applied for benefits, to include a January 2000 private treatment record that indicated the Veteran was applying for SSA benefits and a December 2010 VA examination that noted SSA benefits for 10 years.  Therefore, the Board finds that remand is necessary to obtain any outstanding SSA records.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding SSA records, to include any decisions and treatment records used during the process.  If such records cannot be obtained or if no such records exist, the RO must issue a formal finding and notify the appellant.

2.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the appellant a supplemental statement of the case and provide the appellant an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




